DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the preliminary amendment filed on 6/8/2021. As directed by the amendment: claims 1-20 have been cancelled and new claims 21-30 have been added.  Thus, claims 21-30 are presently pending in this application.
Claim Objections
Claim 21 is objected to because of the following informalities:  “the skin” (line 1) is recommended to be replaced with -a skin of a person-;  “an RF energy source” (line 5) is recommended to be replaced with -a radio frequency (RF) energy source-; “from at least one roller” (line 6) is recommended to be replaced with -from the at least one roller-; “the application” (line 9 is recommended to be replaced with -an application-; “emit optical energy” (line 11) is recommended to be replaced with -emit the optical energy-; “transmit RF energy” (line 13) is recommended to be replaced with -transmit the RF energy-; “emit optical energy” (line 14) is recommended to be replaced with 
-emit the optical energy-; and “a LED” (last line) is recommended to be replaced with -a light emitting diode (LED)-
Claim 22 is objected to because of the following informalities:  “of at least one roller” is recommended to be replaced with -of the at least one roller-
Claim 24 is objected to because of the following informalities:  “the roller” (line 3 and last line) each is recommended to be replaced with -the at least one roller-
Claim 25 is objected to because of the following informalities:  “of apparatus” is recommended to be replaced with -of the apparatus-
Claim 26 is objected to because of the following informalities:  “to at least one roller” is recommended to be replaced with -to the at least one roller-; and “the roller” is recommended to be replaced with -the at least one roller-
Claim 27 is objected to because of the following informalities:  “the roller” is recommended to be replaced with -the at least one roller-
Claim 28 is objected to because of the following informalities:  “transmit optical energy” is recommended to be replaced with -transmit the optical energy-; 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21 , “the surface of at least one of the rollers” (line 4) lacks antecedent basis
Regarding claim 23, “the vacuum pump” lacks antecedent basis
Regarding claim 24, “the rotation rate” lacks antecedent basis
Regarding claim 26, “the rotation position” lacks antecedent basis
Regarding claim 28, “the space” lacks antecedent basis
Regarding claim 29, “the conductor portion and the nonconductor portion” lacks antecedent basis
Regarding claim 30, “the motion” and “the level of pressure” each lacks antecedent basis
The remaining claims are also rejected based on dependency upon a rejected claim.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-30 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 9,101,524. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,085,911. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of US Patent No. 10,085,911 teach essentially all the claimed features. 
Regarding claim 21, see patent claims 1, 10 and 15-16
Regarding claims 22-29, see patent claims 2-9
Regarding claim 30, see patent claims 1 and 12-13

Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,888,491. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims of US Patent No. 10,888,491 teach essentially all the claimed features. 
Regarding claim 21, see patent claims 1 and 10-11
Regarding claims 22-29, see patent claims 2-9
Regarding claim 30, see patent claims 1 and 12-14
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Naldoni ‘339 discloses a skin massage device using a vacuum generated in the chamber by a vacuum generating device. Altshuler et al. ‘079 teaches an apparatus for applying RF energy and optical energy such as laser, LED or lamp. Altshuler et al. ‘004 teaches a photocosmetic device for applying light to the skin
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785